Citation Nr: 1030169	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision from the Regional 
Office (RO) in Waco, Texas, which granted the Veteran's claim for 
entitlement to service connection for posttraumatic stress 
disorder; and denied the Veteran's respective claims for 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and depression.  In April 2008, the Veteran filed a 
Notice of Disagreement, specifically disagreeing solely with the 
respective denials of his claims for service connection for 
bilateral hearing loss and tinnitus.  In September 2008, the RO 
issued a Statement of the Case (SOC) and, in October 2008, the 
Veteran filed a substantive appeal to the Board.

In a November 2008 rating decision, the RO granted the Veteran's 
claim for service connection for tinnitus.  As this constituted a 
full grant of the Veteran's claim for service connection for this 
disorder, this issue is not in appellate status and is not before 
the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).   See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection].

In a July 2009 statement, the Veteran stated that he was 
experiencing an ear disorder, to include neurologic damage, 
manifested by pain/sensitivity with hearing (that is, other than 
hearing loss disability under 38 C.F.R. § 3.385 as developed 
herein).   Such additional raised claim is not inextricably 
intertwined with the issue on appeal, and the Board refers the 
Veteran's claim for service connection for this separate disorder 
to the RO for appropriate action.  

The Veteran did not request a hearing before the Board.  


FINDING OF FACT

The objective evidence of record fails to demonstrate current 
hearing loss disability in either ear for VA purposes.
CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

An August 2007 VCAA notice substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; the information and 
evidence the Veteran was expected to provide; and the information 
required by Dingess.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's VA and 
service treatment records to assist the Veteran with his claim.  
The VA provided the Veteran with two VA audiological examinations 
during the pendency of this appeal, each of which was thorough 
and productive of medical findings regarding the nature of the 
Veteran's claimed hearing loss disorder.  The Board notes that, 
in respective December 2008 and July 2009 statements, the Veteran 
reported his belief that the VA audiological examinations were 
inadequate.  As the perfected claim before the Board is one for 
service connection for hearing loss disability, and the VA 
examinations used the required testing procedures delineated in 
38 C.F.R. § 4.85, the Board finds that the examinations are 
adequate for rating purposes.  See 38 C.F.R. § 4.85 (noting that 
in order for an examination for hearing impairment be used for VA 
purposes, it must include both puretone threshold readings at 
1000, 2000, 3000, and 4000 hertz and a controlled speech 
discrimination test, performed with the Maryland CNC word list).  
As such, there is no duty to provide an additional examination or 
medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection can also be established for a chronic disease, 
including sensorineural hearing loss as a disease of the central 
nervous system, first shown to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).

In evaluating claims of service connection for hearing loss, it 
is observed that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the laws 
administered by VA.  That regulatory section provides that 
hearing loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence, 
which does not satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Veteran essentially contends that he developed hearing loss 
as a result of noise exposure during service.  The Veteran's DD 
Form 214 shows that his primary specialty during service was 
cannon crewmember.  His decorations, medals, badges, citations 
and campaign ribbons included the Global War on Terrorism 
Expeditionary Medal and the Global War on Terrorism Service 
Medal.  The evidence is briefly summarized below.

In an October 2001 service pre-entrance examination report, an 
audiological evaluation reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
5
5
0
0
3
LEFT
15
10
0
10
9

In a January 2002 service treatment record, the examiner noted 
that the Veteran was routinely exposed to noise.  An audiological 
evaluation reported that pure tone thresholds, in decibels, were 
as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
5
0
0
10
4
LEFT
10
5
5
0
5

Subsequent service treatment records do not contain any notation 
indicating treatment or a diagnosis for a hearing disorder.  

In a July 2007 VA treatment record, the Veteran reported a 
gradual decrease in hearing bilaterally.  He denied any history 
of dizziness, ear pain or ear drainage.  After examination, the 
examiner noted that audiometric tests indicated essentially 
normal hearing thresholds, bilaterally.  Speech recognition 
abilities, measured at the Veteran's most comfortable listening 
levels, were excellent.  The examiner diagnosed essentially 
normal hearing sensitivity bilaterally.

In a July 2007 VA treatment record, otherwise unrelated to this 
claim, the Veteran reported experiencing hearing loss.

In an April 2008 statement, the Veteran stated that his VA 
audiologist told him that her testing indicated that he had 
hearing loss.   

In a September 2008 statement, the Veteran reported that his 
hearing was "muffled" since discharge from service.  He stated 
that his VA audiologist told him that his hearing was bad.  

In an October 2008 VA audiological examination report, the 
Veteran indicated experiencing difficulty with understanding 
speech in background noise and in groups since 2005.  He also 
stated that speech had a muffled sound quality.  An audiological 
evaluation reported that pure tone thresholds, in decibels, were 
as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
15
10
12
LEFT
15
15
10
15
14

Speech recognition testing revealed speech recognition ability of 
100 percent at 65 dB HL and 100 percent at 80 dB HL in the right 
ear; and of 96 percent at 65 dB HL and 100 percent at 80 dB HL in 
the left ear.  The examiner's diagnosis was that the Veteran's 
hearing sensitivity was normal in both ears and his hearing 
thresholds did not meet the criteria for disability under VA 
regulations. 

In a September 2009 VA audiological examination report, the 
Veteran reported experiencing trouble understanding speech in 
background noise.  An audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Speech recognition testing revealed speech recognition ability of 
100 percent at 65 dB HL in the right ear; and of 96 percent at 65 
dB HL in the left ear.  

Having reviewed the evidence of record, the Board finds that the 
preponderance of evidence weighs against the Veteran's claim for 
hearing loss.  The Board notes that the Veteran has reported 
throughout the record that he has difficulty hearing while in 
groups or crowds.  Also, the Veteran indicated, in respective 
April 2008 and September 2008 statements, that his VA audiologist 
told him that he had hearing loss.  However, the VA treatment 
records contain no notations indicating that a VA audiologist 
diagnosed hearing loss.   See e.g., Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (indicating that contemporaneous evidence has 
greater probative value than history as reported by a lay 
witness).  Moreover, the objective findings contained in the 
December 2008 and July 2009 VA audiological examination reports 
do not meet the requirements for hearing loss disability under 38 
C.F.R. § 3.385.  Accordingly, a grant of service connection for 
bilateral hearing loss is precluded.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (finding that in the absence of proof 
of present disability there can be no valid claim).

In sum, the preponderance of the evidence of record weighs 
against a grant of service connection for bilateral hearing loss.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


